DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claim 1, the claim is silent to display of data mining results to the end user. The examiner suggests an amendment to include the limitations of dependent claim 2 into independent claim 1 for clarity of claim structure or features.

The limitations of independent claims 12 and 20 parallel claim 1; therefore, they are rejected under the same rationale. Claims 2-11 and 13-19 are rejected based on dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5,12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chadha et al. US Patent 6,301,575 B1 in view of  Yang et al. US Patent Application Publication No. 2018/0107695 A1.

Regarding claim 1, Chadha et al. teach the following:

A data mining system [note: Figure 1 (124) Data Mining System ] comprising: 
at least one processor and memory [note: Figure 1 (102) Computer; column 5 lines 1-5 memory; column 15 lines 19-21 processor and memory ]; 
the at least one processor causes the data mining system to: receive a tabular dataset comprised of rows representing transactions, and columns representing attributes collected for the transactions [note: Figure 2 (200) receiving a multi-column data store organized using a multi-column data model, representing transactions]; 
extract raw association rules from the tabular dataset, wherein each of the raw association rules comprises a relationship between a set of antecedents and a single consequent, and corresponds to one or more of the transactions [note: column 1 lines 18-30 “data mining and knowledge extraction techniques”, the integration of mining techniques]; 
determine potential rule merge groups of the raw association rules based on the antecedents of the raw association rules [note: column 3 lines 16-53, “Their technique uses simple database operations (e.g., sorting and merge-scan joins) for performing associations.”, integration of data mining techniques, “An association rule is a grouping of attribute value pairs.” ]; 
determine, for a potential rule merge group of the potential rule merge groups, one or more actual rule merge groups of the raw association rules in the potential rule merge group based on the transactions corresponding to the raw association rules in the potential rule merge group [note: Figure 2 (202) obtain candidate itemsets of data ]; 
combine, for an actual rule merge group of the actual rule merge groups, the raw association rules in the actual rule merge group to generate a merged association rule [note: Figure 2 (202) performing a combination operator; column 9 lines 12-67 “The combinations operator” , and GROUP BY operator for candidate groups ]; 
generate a set of insights based on one or more merged association rules; and perform an operation based on the set of insights [note: Figure 2 (206) generating association rules from the large itemsets of data ].
Although Chadha et al. teach the invention as cited they do not teach “wherein each of the raw association rules comprises a relationship between a set of antecedents and a single consequent, and corresponds to one or more of the transactions”; however Yang et al. teach the feature as follows [note: Figure 2 (208) rules engine, (208b) evaluation; Figure 6 (602) antecedent, consequent; Figure 7A (708A) association rules; paragraph 0084, “”association rules include one or more of, but not limited to, the following information at 708A: antecedent, consequent”; paragraph 0088 “processing rule updates the association rules; paragraph 0090 “may generate association rules containing multiple consequents”]. 
It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward optimized data mining. Yang et al. further details the elements of association rules as described within Chadha et al..

Claim 2: The data mining system of claim 1 wherein the at least one processor causes the data mining system to: display the set of insights to a user through a user interface component [note: Chadha et al., Figure 1 (102) computer; column 5 lines 7-8 computer system 102 and interface 105].
Claim 3: The data mining system of claim 1 wherein the at least one processor causes the data mining system to: train a machine-learning model of a machine- learning system with the set of insights [note: Chadha et al., column 2 line 63 through column 3 line15; column 6 lines 34-41, MC data model].
Claim 5: The data mining system of claim 1 wherein the at least one processor causes the data mining system to: receive user input from a user designating a set of the columns in the tabular dataset as the antecedents, and a set of the columns in the tabular dataset as the consequents [note: Yang et al., Figure 7A (708A); paragraph 0084 antecedent and consequent].
The limitations of independent claims 12 and 20 parallel independent claim 1; therefore, they are rejected under the same rationale.
Allowable Subject Matter
Claims 4, 6-11, and 14-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169